59 F.3d 165NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
CRESTAR BANK, formerly known as United Virginia Bank,Plaintiff--Appellee,v.Larry M. LEFKOWITZ;  Barbara M. Lefkowitz, Defendants--Appellants,v.WOLPOFF & ABRAMSON, Third Party Defendant--Appellee.
No. 95-1186.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 20, 1995.

Larry M. Lefkowitz, Barbara M. Lefkowitz, Appellants Pro Se.  Ronald Scott Canter, WOLPOFF & ABRAMSON, Bethesda, Maryland, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order remanding this case to the state court from which they sought to remove it.  A district court order remanding a case to the state court from which it was removed generally is not appealable.  28 U.S.C.A. Sec. 1447(d) (West 1994);  see Nutter v. Monongahela Power Co., 4 F.3d 319, 321 (4th Cir.1993).  Because none of the exceptions apply here, we dismiss the appeal from the remand order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED